internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp 2-plr-104071-00 date date number release date index number legend corporation x corporation y state a state b business son father mother trust c d e date date date date date plr-104071-00 date date dear this responds to your letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was received in letters dated june and date the information submitted for consideration is summarized below corporation x is a state a corporation engaged in business in state b corporation x has a calender taxable_year and uses the accrual_method of accounting corporation x has outstanding a single class of voting common_stock corporation x was formed on date the initial shareholders of corporation x were son and corporation y to finance his initial capital_contribution to corporation x son borrowed dollar_figurec from father and mother jointly referred to hereafter as parents providing them with a note in exchange therefor son’s note parents are the grantors trustees and beneficiaries of trust which they caused to be created on date trust is described under the grantor_trust_rules of subpart e of part of subchapter_j on date parents transferred son’s note to trust on date corporation y’s interest in corporation x was completely redeemed leaving son as the sole owner of all of corporation x’s outstanding_stock on date which date is within years of the proposed transaction described herein son caused corporation x to transfer d shares of common_stock to trust in satisfaction of son’s note and to encourage father to take an active part in the business this transaction was later determined by the internal_revenue_service to be a sale_or_exchange under sec_1001 of the internal_revenue_code of son’s shares in corporation x as a result trust now owns d shares of the outstanding_stock while son owns e shares father was retained by corporation x as a consultant for a period of five years pursuant to a consulting agreement the agreement entered into on date the agreement specifically provided that father was not engaged as an employee or in management of corporation x the agreement terminated on date father no longer provides consulting services to corporation x corporation x intends to redeem all of the corporation x stock held by trust in exchange for a promissory note the corporation x note and cash the corporation x note and cash will have an aggregate face_amount equal to the fair_market_value of plr-104071-00 the stock redeemed bear interest at the applicable_federal_rate on the date of closing and be payable in equal annual installments over no more than years sec_453 provides that income from an installment_sale which is defined by sec_453 as a disposition of property where at least one payment is to be received after the close of the taxable_year in which the disposition occurs shall be reported under the installment_method except as otherwise provided in sec_453 sec_453b provides in part that if an installment_obligation is satisfied at other than its face value or distributed transmitted sold or otherwise_disposed_of gain_or_loss shall result to the extent of the difference between the basis of the obligation and the fair_market_value of the obligation at the time of distribution transmission or disposition in the case of the distribution transmission or disposition otherwise than by sale_or_exchange sec_453b provides that for purposes of sec_453b if any installment_obligation is canceled or otherwise becomes unenforceable the obligation shall be treated as if it were disposed of in a transaction other than a sale_or_exchange and if the obligor and obligee are related_persons within the meaning of sec_453 the fair_market_value of the obligation shall be treated as not less than its face_amount the following representations have been made in connection with the proposed transactions a there are no outstanding options or warrants to purchase corporation x stock nor are there any outstanding debentures or other obligations that are convertible into corporation x stock or would be considered corporation x stock b in no event will the last payment on any note or other obligation be made more than years after the date_of_issuance of the note or other obligation c none of the consideration from corporation x including interest consists entirely or partly of corporation x’s promise to pay an amount that is based on or contingent on future earnings_of corporation x an amount that is contingent on working_capital being maintained at a certain level or any other similar contingency d any note or other obligation to be issued to trust or parents will not be subordinated to the claims of general creditors of corporation x e in the event of default on any note or other obligation no shares of stock will revert to or be received by trust or parents nor will trust or parents be permitted to purchase the stock at public or private sale plr-104071-00 f no shareholder of corporation x has been or will be obligated to purchase any of the stock to be redeemed g the redemption described in this ruling_request is an isolated transaction and is not related to any other past or future transaction h there have been no redemptions issuances or exchanges by corporation x of its stock in the past five years i corporation x has no plan or intention to issue redeem or exchange additional shares of its stock j after the redemption neither trust nor parents will have any interest in corporation x including as interest as officer director or employee other than an interest as a creditor described in sec_1_302-4 of the income_tax regulations and constructive_ownership under sec_318 of the code k trust and parents will execute and file the agreement required by sec_302 of the code with respect to the acquisition of any interest in corporation x within years from the date of redemption l trust and parents and each related_person will agree to be jointly and severally liable for any deficiency including interest and additional tax resulting from an acquisition of an interest in corporation x within years from the date of redemption m none of the stock to be redeemed is sec_306 stock within the meaning of sec_306 of the code n there are no declared but unpaid dividends or funds set apart for dividends on any of the stock to be redeemed o at the time of the exchange the fair_market_value of the consideration to be received by trust and parents will be approximately equal to the fair_market_value of the corporation x’s stock to be exchanged therefor p the price to be paid for corporation x’s stock to be redeemed will not result in a loss with respect to those shares of stock q the redemption of corporation x stock i is not a disposition of personal_property on the installment_plan by a person who regularly sells or otherwise disposes of personal_property on the installment_plan and ii is not a disposition of personal_property of a kind required to be included in the inventory of any redeemed shareholder at the close of the taxable_year any note or other obligation to be issued to a plr-104071-00 redeemed shareholder will not be issued in any form designed to render it readily tradeable on an established_securities_market based solely on the information and representations submitted we rule as follows the transfer of shares of corporation x stock to trust as described above did not have as one of its principal purposes the avoidance of federal_income_tax within the meaning of sec_302 provided that trust and parents execute and file the agreement described in sec_302 in accordance with sec_1_302-4 and the conditions in sec_302 and ii are satisfied the redemption by corporation x of all the shares of its stock held by trust will constitute a complete termination of parents’ interest within the meaning of sec_302 the amount distributed in the redemption will be treated as a distribution in full payment in exchange for the stock redeemed as provided in sec_302 pursuant to sec_302 sec_318 will not apply to the proposed transaction as provided in sec_1001 parents will realize and recognize gain on the redemption of the corporation x stock measured by the difference between the redemption price and the adjusted_basis of the shares of corporation x stock surrendered as determined under sec_1011 provided that sec_341 relating to collapsible_corporations is not applicable and the corporation x stock is a capital_asset in the hands of parents the gain will constitute capital_gain subject_to the conditions and limitations of subchapter_p of chapter of the code pursuant to the provisions of sec_267 no loss will be allowable unless parents elect out of the installment_method they shall report the gain realized from the redemption of the corporation x stock for the cash and corporation x note on the installment_method pursuant to the provisions of sec_453 the amount of income that parents shall recognize for any taxable_year with respect to the corporation x note will be that proportion of the payments received in such year which the gross_profit realized or to be realized when payments are completed bears to the contract_price the total redemption price less the amount of indebtedness if any to which the parents’ corporation x stock is subject such gross_profit will be the sales_price total redemption price less the adjusted_basis as determined under sec_1011 of the shares redeemed in addition any interest_income received or made available is includible in parents’ gross_income under sec_61 if the corporation x note is canceled or otherwise becomes unenforceable the amount of income recognized by parents will be determined in accordance with the provisions of sec_453b son will not receive a constructive_dividend as a result of the redemption of all the corporation x stock held by trust rev_rul 1969_2_cb_42 revrul_58_614 c b plr-104071-00 no opinion is expressed about the tax treatment of the above transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular no opinion is expressed with respect to the tax treatment of the excess if any of the fair_market_value of the corporation x stock to be exchanged by trust over the sum of the cash and fair_market_value of the corporation x note to be received similarly no opinion is expressed regarding the tax treatment of the excess if any of the sum of the cash and the fair_market_value of the corporation x note to be given trust over the fair_market_value of the corporation x stock to be transferred to corporation x by trust in addition no opinion is expressed as to whether the corporation x note is debt or equity because the determination is primarily one of fact sec_4 of revproc_2000_3 2000_1_irb_103 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s authorized representative sincerely assistant chief_counsel corporate by lewis k brickates assistant to chief branch
